                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION

UNITED STATES OF AMERICA                           CRIMINAL NO. 6:19-CR-191

VERSUS                                             JUDGE DONALD E. WALTER

MATTHEW E. TAFT                                    MAGISTRATE JUDGE WHITEHURST


                                           ORDER

       This matter was referred to United States Magistrate Judge Carol B. Whitehurst for Report

and Recommendation. After an independent review of the record, and noting the defendant’s

waiver of any objections, this Court concludes that the Magistrate Judge’s Report and

Recommendation is correct and adopts the findings and conclusions therein as its own.

Accordingly,

       IT IS ORDERED that, in accordance with the terms of the plea agreement filed in the

record of these proceedings, the guilty plea of the defendant, MATTHEW E. TAFT, is

ACCEPTED and he is finally adjudged guilty of the offenses charged in Counts 1 and 2 of the

indictment consistent with the Report and Recommendation.

       THUS DONE AND SIGNED in Shreveport, Louisiana, this 4th day of October, 2019.
